Citation Nr: 1540756	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In September 2013, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD, schizophrenia, and depressive disorder, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2007 rating decision, the RO denied service connection for an acquired psychiatric disability.  The Veteran did not perfect an appeal from this denial.

2. Additional evidence received since the March 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1. The March 2007 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. Evidence received since the March 2007 rating decision is new and material to the service connection claim for an acquired psychiatric disability, to include PTSD, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

II. New and Material Evidence

The Veteran asserts he has an acquired psychiatric disorder related to service.  In October 1997, the Veteran filed a claim for service connection for PTSD.  The claim was denied in a July 1998 rating decision, which found the Veteran was disabled by the impact of chronic schizophrenia paranoid type, there was no evidence known to link the onset of his symptoms to his military period or immediately subsequent to it, and his reported stressors could not account for his clinical picture.  The Veteran filed a claim to reopen in July 2000.  The claim was denied in a January 2001 rating decision, which found new evidence was submitted, but it was not directly relevant to the issue considered.  The Veteran filed a claim to reopen again, which was denied in an April 2003 rating decision that found the Veteran's condition neither occurred in nor was caused by service and there was no evidence the claimed condition existed.  The Veteran again filed a claim to reopen that was denied in a March 2007 rating decision, which found no additional evidence had been received in support of the claim.  The Veteran did not file a timely NOD and no evidence or new service records were received within one year of the RO decision, and thus the March 2007 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material in this for the Veteran's claim for an acquired psychiatric disorder, it has to show that the condition either occurred in or was caused by service or evidence the claimed condition existed.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the March 2007 rating decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder include updated VA treatment records, a formal finding of lack of information required to corroborate the stressor associated with the claim for PTSD, lay statements from the Veteran's wife, ex-wife, and a fellow solider, and additional statements and lay testimony from the Veteran.  

The VA treatment records indicate the Veteran has a current diagnosis of PTSD.  A February 2011 memorandum notes information required to corroborate the stressful events described by the Veteran were insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corp or National Archived Records (NARA) records.  

Lay evidence submitted by the Veteran includes his October 2010 claim that he witnessed a physical assault that caused bodily injury aboard the USS Los Alamos.  He further submitted a December 2013 PTSD questionnaire, in which he stated the stressful incident occurred when another shipmate beat a good friend of his with a chain hammer.  He thought the incident occurred in August 1981 aboard the USS Los Alamos A7DB-7, which he was assigned to from August, 13, 1980 to January 29, 1982.  He also submitted a statement in August 2012 from H. E. that notes in 1981, he was stationed on the USS Holland AS-32 located in Holly Lock, Scotland, and he recalled an incident occurring in the above mentioned year of which a sailor stationed on the Dry Dock, USS Los Alamos (AFDB7) attacked another solider in his rack with a ball pen hammer.  While H.E. notes he was not stationed on the USS Los Alamos, the incident was well known given the close proximity of the Holland and the Los Alamos.  He further stated the individual who was assaulted was known as "Hollywood Henderson," who was beaten and received multiple trauma wounds to his skull.  The attack is alleged to have stemmed from an alleged stealing accusation, which fueled the assault.   

The Board finds that evidence has been received regarding the Veteran's service connection claim for an acquired psychiatric disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claims, namely his lay statements describing the time and place of his alleged in-service stressor and the August 2012 statement from H.E.  The Board has found these statements raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).




ORDER

The service connection claim for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only. 


REMAND

The Veteran contends he has PTSD as a result of his active duty service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service non-combat stressors, or stressors that relate to hostile military or terroristic activity.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997); 38 C.F.R. § 3.304(f)(3)- (5).

In a March 1998 VA psychiatric evaluation, the Veteran described witnessing a shipmate named Henderson being badly beaten by other sailors because others accused Henderson of stealing.  He elaborated in his December 2013 PTSD questionnaire that another shipmate beat a good friend of his with a chain hammer and he thought the incident occurred in August 1981 aboard the USS Los Alamos A7DB-7, which he was assigned to from August, 13, 1980 to January 29, 1982.  These dates of service on the USS Los Alamos are confirmed by the service personnel records.

The Veteran further submitted an August 2012 from H. E. that notes in 1981, while he was stationed on the USS Holland AS-32 located in Holly Lock, Scotland, he recalled an incident occurring in the above mentioned year of which a sailor stationed on the Dry Dock, USS Los Alamos (AFDB7) attacked another solider in his rack with a ball pen hammer.  He further stated the individual who was assaulted was known as "Hollywood Henderson," 

While he RO determined in a February 2011 memorandum that the information required to corroborate the stressful events described by the Veteran were insufficient to undertake additional research, the evidence that has since been submitted is sufficient to seek information from the appropriate sources.  
In this regard the Veteran specifically alleges that he was aboard the USS Los Alamos in August 1981 when he witnessed his alleged stressor; and the August 2012 statement from H.E. corroborates that an event occurred aboard the USS Los Alamos in 1981.  As the evidence of record shows that the Veteran was assigned to the USS Los Alamos in August 1981, and the Veteran currently carries a PTSD diagnosis, a remand is necessary to associate all the Veteran's service personnel records with the case file.  

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate development procedures to corroborate the Veteran's alleged stressor while serving aboard the USS Los Alamos in August 1981.
  
2. Upon completion of this development, the AOJ shall undertake any additional development deemed necessary, including the procurement of a VA psychiatric examination and/or opinion.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


